The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Claims 17-26 are presented for examination

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-26 of patent number 11119661.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17445273
Patent 11119661
     Claim 17. (New) An information processing device comprising:
     a semiconductor memory device including a nonvolatile semiconductor memory, a
volatile semiconductor memory, a controller, and a temperature sensor; and a host device, wherein
     the nonvolatile semiconductor memory includes memory cells for storing data, and is
configured to electrically erase, in a first unit, data stored in the memory cells, the first unit
including a plurality of the memory cells;
     each of the nonvolatile semiconductor memory and the volatile semiconductor
memory is configured to store first information for specifying a physical address of the nonvolatile semiconductor memory corresponding to logical address information received from the host device,
     when receiving a write command from the host device, the controller is configured to
generate a correction code by using data specified by the received write command and to store the data and the correction code in the nonvolatile semiconductor memory,
     when receiving a read command from the host device, based on data and a corresponding correction code read from the nonvolatile semiconductor memory using the
first information, the controller is configured to correct read data,
     the nonvolatile semiconductor memory is configured to further store:
     second information based on a total number of pieces of write data received 
according to the received write command;
     third information based on a total number of pieces of data read from the nonvolatile semiconductor memory according to the received read command;
     fourth information related to a number of pieces of data that have not been corrected by using the corresponding correction code among data read from the nonvolatile
semiconductor memory;
     fifth information indicating, with the first unit, information corresponding to a
number of memory cells in the nonvolatile semiconductor memory that are determined to be unable to write data therein;
     sixth information corresponding to a number of the memory cells in the nonvolatile semiconductor memory that are determined to be able to write data therein; and
     seventh information based on a temperature measured by using the temperature sensor, and the host device is configured to:
     transmit the write command and the read command to the semiconductor
memory device:
     read the second information from the semiconductor memory device;
     read the third information from the semiconductor memory device;
     read the fourth information from the semiconductor memory device:
     read the fifth information from the semiconductor memory device;
     read the sixth information from the semiconductor memory device;
     read the seventh information from the semiconductor memory device;
     display, on a display device connected to the host device, first status information of the nonvolatile semiconductor memory based on the read second information or the read third information, second status information of the nonvolatile semiconductor memory based on the read fourth information or the read fifth information, and third status information of the nonvolatile semiconductor memory based on the read seventh information, the second status information indicating a remaining lifespan of the semiconductor memory
device; and
     display, when the remaining lifespan becomes less than a first threshold, a warning screen on the display device, the warning screen including a message that prompts back up of data stored in the semiconductor memory device.

     Claim 17 (New): A host device to which a semiconductor memory device is
connectable, the semiconductor memory device comprising:
     a nonvolatile semiconductor memory including memory cells for storing data,
and configured to electrically erase, in a first unit, data stored in the memory cells, the first
unit including the plurality of memory cells;
     a volatile semiconductor memory;
     a controller;
     a temperature sensor; and
     a host interface,
     each of the nonvolatile semiconductor memory and the volatile semiconductor
memory being configured to store first information for specifying a physical address of the nonvolatile semiconductor memory corresponding to logical address information received via the host interface,
     when receiving the write command via the host interface, the controller being configured to generate a correction code by using data specified by the received write command and to store the data and the correction code in the nonvolatile semiconductor memory, and
     when receiving the read command via the host interface, based on data and a corresponding correction code read from the nonvolatile semiconductor memory using the
first information, the controller being configured to correct the read data, the nonvolatile semiconductor memory being configured to further store:
     second information based on a total number of pieces of write data received
according to the received write command,
     third information based on a total number of pieces of data read from the nonvolatile semiconductor memory according to the received read command:
     fourth information related to a number of pieces of data that have not been corrected by using the corresponding correction code among data read from the nonvolatile
semiconductor memory;
     fifth information indicating, with the first unit, information corresponding to a number of memory cells in the nonvolatile semiconductor memory that are determined to be unable to write data therein;
     sixth information corresponding to a number of the memory cells in the nonvolatile semiconductor memory that are determined to be able to write data therein; and
     seventh information based on a temperature measured by using the
temperature sensor, wherein the host device is configured to:
     transmit the write command and the read command to the semiconductor
memory device;
     read the second information from the semiconductor memory device;
     read the third information from the semiconductor memory device;
     read the fourth information from the semiconductor memory device;
     read the fifth information from the semiconductor memory device;
     read the sixth information from the semiconductor memory device;
     read the seventh information from the semiconductor memory device;
     display, on a display device connected to the host device, first status information of the nonvolatile semiconductor memory based on the read second information or the read third information, second status information of the nonvolatile semiconductor memory based on the read fourth information or the read fifth information, and third status information of the nonvolatile semiconductor memory based on the read seventh information, the second status information indicating a remaining lifespan of the semiconductor memory
device; and
     display, when the remaining lifespan becomes less than a first threshold, a warning screen on the display device, the warning screen including a message that prompts
back up of data stored in the semiconductor memory device.
     Claim 18. (New) The information processing device according to claim 17, wherein a color of an icon included in the first status information is changed when the second information or the third information has exceeded a second threshold.

     Claim 19. (New) The information processing device according to claim 17, wherein the host device is configured to transmit, to the semiconductor memory device, a certain command that specifies logical address information, and 
the semiconductor memory device is configured to erase, in the first unit, data stored in a corresponding physical address based on the certain command and the logical address information received from the host device, and to change the sixth information.

     Claim 20. (New) The information processing device according to claim 17, wherein the host device is configured to acquire third to eighth thresholds respectively corresponding to the second to seventh information from the semiconductor memory device.

     Claim 21. (New) The information processing device according to claim 20, wherein the host device is configured to calculate the remaining lifespan based on at least one piece of information among the acquired second to seventh information.

     Claim 22. (New) The information processing device according to claim 21, wherein the host device is configured to calculate the remaining lifespan based on at least one piece of the information among the acquired second to seventh information and at least one threshold among the acquired third to eighth thresholds, the at least one threshold among the acquired third to eighth thresholds corresponding to the at least one piece of the information among the acquired second to seventh information.

     Claim 23. (New) The information processing device according to claim 17, wherein each of the second to seventh information includes an attribute ID.

     Claim 24. (New) The information processing device according to claim 17, wherein the nonvolatile semiconductor memory is a NAND type flash memory, and wherein a capacitance of the semiconductor memory device is larger than a capacitance of data that is accessible from the host device.

     Claim 25. (New) The information processing device according to claim 17, wherein the host device includes a memory, and the host device is configured to store at least one piece of information among the
second to seventh information acquired from the semiconductor memory device into the
memory, and configured to display time-series data of the at least one piece of information stored in the memory on the display device.

     Claim 26. (New) The information processing device according to claim 25, wherein the host device further includes a nonvolatile memory, and the host device is configured to back up the at least one piece of information stored in the memory into the nonvolatile memory, and configured to erase, when data is backed up in the nonvolatile memory, old data among data stored in the nonvolatile memory.
     Claim 18 (New): The host device according to claim 17, wherein a color of an icon included in the first status information is changed when the second information or the third information has exceeded a second threshold.

     Claim 19 (New): The host device according to claim 17, wherein the host device is configured to transmit, to the semiconductor memory device, a certain command that specifies logical address information, and the semiconductor memory device is configured to erase, in the first unit, data stored in a corresponding physical address based on the certain command and the logical address information received from the host device, and to change the sixth information.

     Claim 20 (New): The host device according to claim 17, wherein the host device is configured to acquire a third to eighth threshold corresponding to each of the second to seventh information from the semiconductor memory device.

     Claim 21 (New): The host device according to claim 20, wherein the host device is configured to calculate the remaining lifespan based on at least one piece of information among the acquired second to seventh information.

     Claim 22 (New): The host device according to claim 21, wherein the host device is configured to calculate the remaining lifespan based on at least one piece of the information among the acquired second to seventh information and at least one threshold among the acquired third to eighth threshold, the at least one threshold among the acquired third to eighth threshold corresponding to the at least one piece of the information among the acquired second to seventh information.
     Claim 23 (New): The host device according to claim 17, wherein each of the second to seventh information includes an attribute ID.

     Claim 24 (New): The host device according to claim 17, wherein the nonvolatile semiconductor memory is a NAND type flash memory, and wherein a capacitance of the semiconductor memory device is larger than a capacitance of data that is accessible from the host device.

     Claim 25 (New): The host device according to claim 17, further including a memory, and wherein the host device is configured to be capable of storing at least one piece of information among the second to seventh information acquired from the semiconductor memory device into the memory, and configured to display time-series data of the at least one piece of information stored in the memory on the display device.

     Claim 26 (New): The host device according to claim 25, further including a
nonvolatile memory, and wherein the host device is configured to back up the at least one piece of information stored m the memory into the nonvolatile memory, and configured to erase, when data is backed up in the nonvolatile memory, old data among data stored in the nonvolatile memory.


As shown from the table above, claims 17-26 of patent 11119661 teach the same concept of the instant application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187